Order, Family Court, Bronx County, entered October 31, 1979, which adjudicated appellant a juvenile delinquent and placed him on probation for one year, reversed, on the law, and petition dismissed, in the exercise of discretion, without costs. As the respondent candidly concedes, the plea was not properly taken. The appointment of the Judge’s secretary, a stranger, as the guardian ad litem was improper (Matter of Myacutta A., 75 AD2d 774). The appellant’s mother, although notified, was not given a reasonable opportunity to appear in court. Likewise, at the plea, the Judge did not give the appellant an adequate explanation of his constitutional rights or the consequences flowing from a waiver of those rights. (Matter of Steven W., 75 AD2d 756.) Since the appellant has already served the one-year term of probation imposed at the dispositional hearing, this matter is dismissed instead of remanded for a new fact-finding hearing. Concur — Murphy, P. J., Sandler, Carro, Lupiano and Fein, JJ.